DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 102(a)(1) rejection of claims 1-15 as being anticipated by Ma et al. (US 2018/0050527) of record in the previous Office Action mailed on 6/23/2021 has been withdrawn due to the Applicant’s amendment filed on 9/22/2021.
The 35 U.S.C. 102(a)(2) rejection of claims 1-15 as being anticipated by Krebs (US 2019/0091983) of record in the previous Office Action mailed on 6/23/2021 has been withdrawn due to the Applicant’s amendment filed on 9/22/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,020,948 [hereinafter Krebs] in view of Ma et al. (US 2018/0050527) [hereinafter Ma]. 
	Regarding claim 1, Krebs discloses a laminate lay-up, comprising a decorative layer comprising a coated decorative paper layer consisting of an untreated decorative paper layer of 
	Krebs fails to teach the coating layer being textured.
	Ma teaches a decorative laminate having a textured surface for the purpose of exhibiting a matte appearance that is not susceptible to a build-up of fingerprints on the surface thereof and hence provides a surface not showing fingerprints and remains clean and clear despite regular use (paragraphs [0002] and [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have textured the coating layer in Krebs as suggested by Ma in order to provide the decorative laminate with a matte surface that is not susceptible to a build-up of fingerprints on the surface thereof and hence provides a surface not showing fingerprints and that remains clean and clear despite regular use.
	Regarding claim 3, Krebs fails to teach the energy cured acrylated urethane polymer including acrylate and acrylated urethane oligomers, before final polymerization.
	Ma teaches a decorative laminate including a top coating layer comprised of a UV curable coating composition including an energy cured acrylated urethane polymer, wherein the energy cured acrylated urethane polymer includes acrylate and acrylated urethane oligomers, before final polymerization, for the purpose of forming a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface (paragraphs [0002] and [0033-0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UV curable coating composition of the 
	Regarding claim 5, Krebs discloses a low basis weight paper that has been impregnated with melamine-formaldehyde resin positioned beneath the coated decorative paper layer (claims 1-4).
	Regarding claim 6, Krebs discloses a decorative laminate manufactured by the method consisting essential of applying a UV curable coating composition including an energy cured  acrylated urethane polymer to an untreated decorative paper layer of alpha cellulose paper having a basis weight of approximately 50 grams per square meter to 200 grams per square meter, partially curing the UV-irradiated layer to form a UV cured coating on the decorative paper layer, forming a laminate lay-up including the decorative paper layer with the UV cured coating, and applying heat and pressure to consolidate the laminate lay-up and form the decorative laminate (claims 15, 20 and 21).
	Krebs fails to disclose irradiating the UV curable coating composition with LED precure by excimer UV to create a UV-irradiated layer having a surface exhibiting micro-folding.
	Ma teaches a decorative laminate having a UV curable coating composition applied to a paper layer, wherein the UV curable coating composition is irradiated with LED precure by excimer UV to create a UV-irradiated layer having a surface exhibiting micro-folding for the purpose of forming a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface (paragraphs [0002] and [0030-0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of forming the decorative laminate in Krebs to include 
	Regarding claim 7, Krebs fails to disclose the step of irradiating including treating the UV curable coating composition so that the UV curable coating composition is only crosslinked on a surface thereof to produce a supermatting surface through micro-convolution.
	Ma teaches a decorative laminate having a UV curable coating composition applied to a paper layer, wherein the UV curable coating composition is irradiated and treated so that the UV curable coating composition is only crosslinked on a surface thereof to produce a supermatting surface through micro-convolution for the purpose of forming a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface (paragraphs [0002] and [0030-0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of forming the decorative laminate in Krebs to include the step of irradiating the UV curable coating composition and treated so that the UV curable coating composition is only crosslinked on a surface thereof to produce a supermatting surface through micro-convolution as suggested by Ma in order to form a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface.
	Regarding claims 8 and 12, Krebs fails to disclose a step of irradiating the UV curable coating composition with an excimer emitter based on a Xe-emission spectrum at a wavelength of 172 nm in a presence of nitrogen.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of forming the decorative laminate in Krebs to include the step of irradiating the UV curable coating composition with an excimer emitter based on a Xe-emission spectrum at a wavelength of 172 nm in a presence of nitrogen as suggested by Ma in order to form a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface.
Regarding claim 10, Krebs fails to teach the energy cured acrylated urethane polymer including acrylate and acrylated urethane oligomers, before final polymerization.
	Ma teaches a decorative laminate including a top coating layer comprised of a UV curable coating composition including an energy cured acrylated urethane polymer, wherein the energy cured acrylated urethane polymer includes acrylate and acrylated urethane oligomers, before final polymerization, for the purpose of forming a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface (paragraphs [0002] and [0033-0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UV curable coating composition of the coating layer in Krebs to have an energy cured acrylated urethane polymer including acrylate and acrylated urethane oligomers, before final polymerization, as suggested by Ma in order to form a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface.

Ma teaches a decorative laminate having a UV curable coating composition applied to a paper layer, wherein the UV curable coating composition is partially cured by e-beam for the purpose of forming a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface (paragraphs [0002] and [0030-0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of forming the decorative laminate in Krebs to include the step of partially curing the UV curable coating composition by e-beam as suggested by Ma in order to form a decorative laminate having a textured matte surface exhibiting a fingerprint proof surface.

Response to Arguments
Applicant’s arguments filed 9/22/2021 with respect to claims 1, 3, 5-8 and 10-14 have been considered but are moot in view of the new ground of rejection which is presented above.

						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781